Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
2, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00438-CV


                    IN THE INTEREST OF Z.S., A CHILD

                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-02857J


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed May 25, 2016. On July 21, 2016,
appellant filed a motion to dismiss the appeal as moot inasmuch as the trial court
has granted a new trial. See Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices McCally and Brown.